TURNER, J., dissenting: I concur in the views of Judge Rice as to the meaning and intent of the statute. In addition, it is my view that the facts as found in this case not only show that the animals in question were never “used for breeding purposes,” but that they were “never held for breeding purposes,” even though the identification of the individual animals and their segregation from other young animals which were held and used for breeding purposes did not actually occur until at or shortly before their sale.